DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO REMARKS/AMENDMENTS
Applicant’s reply filed August 9, 2021 has been entered and is considered herein.  
In particular, in response to the rejection under 35 USC 102(a)(1), Applicants have provided a declaration under 37 CFR 1.130, which was effective to unequivocally show that the subject matter relied upon in the rejection originated from the inventor of the present application.  Accordingly, the rejection is withdrawn.
Accordingly, the claims as further amended herein are allowable.

Status of the Claims
Currently, claims 1-13 are pending in the instant application.  Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-6 and 8-13 read on an elected invention and therefore remain under consideration in the instant application to the extent that they are readable on the elected embodiment.  
This application is in condition for allowance except for the presence of claim 7 directed to and invention non-elected without traverse.  Accordingly, claim 7 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The claims are amended as follows

7.	(Canceled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compositions are novel and non-obvious over the prior art because of the particular structure required by the claimed formulae. The closest prior art is Li et al., as cited in the previous action.  This reference teaches an anticipatory compound DRB1-Arg74 for treating autoimmune thyroiditis, Hashimoto disease and Graves disease.  However, the reference has been removed as prior art as it falls within the one year grace period of the effective filing date of the invention, and the Declaration under 37 CFR 1.130 unequivocally shows that the subject matter relied upon in the rejection originated with the inventor of the present application. As such, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-6 and 8-13 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699